WELLIVER, Judge,
dissenting.
I respectfully dissent. The recitation of the fact that the contract was made in Kansas City to be partially performed in Kansas City does nothing to make the bare allegation that the cause accrued in Kansas City either more or less conclusionary. The trial judge properly ruled that the bare allegation that the cause of action resulting from the alleged conspiracy to cause the contract to be breached was a conclusion. Our alternative writ of mandamus should be quashed.